Citation Nr: 0825218	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  03-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim for service connection for right ear hearing loss 
with stapedectomy.

2.  Entitlement to service connection for right ear hearing 
loss with stapedectomy.

3.  Entitlement to service connection for left ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 through 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from September 2000 and 
March 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of entitlement to service connection for right ear 
hearing loss with stapedectomy and entitlement to service 
connection for left ear hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran's claim for service connection for right-sided 
hearing loss following a stapedectomy was denied by the Board 
in December 1975.  

2.  The December 1975 Board decision is final.

2. Since December 1975, new medical evidence showing a 
potential connection between the in-service stapedectomy and 
a current right ear disability was received.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for right ear 
hearing loss; the claim is reopened. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§ 3.156 (2001); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for right ear hearing loss. A final decision 
cannot be reopened unless new and material evidence is 
presented. 38 U.S.C.A. § 5108. The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim. Knightly v. 
Brown, 6 Vet. App. 200 (1994).

The regulation regarding new and material evidence was 
amended during the course of this appeal. See 38 C.F.R. 
3.156(a) (2007). The amended regulation applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001. The veteran's request to reopen his claim 
was filed in January 2000, before the amendment's effective 
date. Therefore, the amended regulation does not apply here.

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2001).

To be material, the newly presented evidence need not be 
probative of all the elements required to award the claim. 
Evans v. Brown, 9 Vet. App. 273 (1996). However, the 
specified bases for the final disallowance must be considered 
in determining whether the newly submitted evidence is 
probative. Id. Such evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance. Id.

In December 1975, the Board denied the veteran's claim for 
"service connection by aggravation for a right-sided hearing 
loss following a stapedectomy" on the basis that pre-
existing right ear hearing loss did not increase in severity 
during service.  The Board found that the veteran's right ear 
hearing loss, reported several years after service was not 
related to service.  This decision followed the December 1974 
RO denial, which was appealed. The veteran did not appeal the 
December 1975 Board decision, but did request that the claim 
be reopened in January 2000.

Since the December 1975 Board decision, private medical 
evidence showing a current right ear disability with hearing 
loss has been received into the record.  Of particular 
relevance is the June 2002 operative report, which indicates 
that the veteran is an individual "with a history of 
otologic surgery done in the Navy approximately two decades 
prior to this procedure. The procedure included placement of 
an incus replacement prosthesis and the [veteran] has 
developed recently some hearing loss and a persistent 
tympanic membrane perforation."  While this is not a firm 
nexus opinion, it does suggest that there may be a connection 
between the veteran's current right ear disability with 
hearing loss and the in-service procedure clearly documented 
in the service medical records.  In other words, the June 
2002 report, and accompanying treatment records are new in 
that they were not of record at the time of the December 1975 
Board decision, and are material because they specifically 
address the basis for the prior denial and, therefore, are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Thus, new and material evidence has been received to reopen 
the veteran's claim for service connection for right ear 
hearing loss with stapedectomy.  To that extent, the appeal 
is granted.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with for the new and 
material evidence issue is not warranted. To the extent 
necessary, VA has fulfilled its duties to notify and to 
assist the veteran in the development of this claim. See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). In light of the determinations reached in this claim, 
no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).



ORDER

The claim for service connection for right ear hearing loss 
with stapedectomy is reopened; to that extent only, the claim 
is granted.


REMAND

The veteran is seeking service connection for both right-
sided and left sided hearing loss disabilities.  Entitlement 
to service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of entry examination.  This 
presumption provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C. § 1111 (emphasis added).  In other words, 
the presumption of soundness can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 
1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Before it can be decided whether a current disability 
preexisted service, the nature of the current disability must 
be determined.  The veteran is claiming both left ear and 
right ear hearing loss.  Under 38 C.F.R. § 3.385, medical 
evidence of current hearing loss requires a showing that the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or that 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

The VA examination in this case is not suitable for rating 
purposes, because it discusses ear disease, but does not 
adequately discuss the nature and etiology of any hearing 
loss on the right or left side, which is precisely what the 
veteran is claiming.  The veteran in this case has clearly 
related via hearing testimony and through the submission of 
private medical evidence that he has trouble hearing on both 
sides; however, no VA examiner has assessed whether he has a 
current left or right hearing disability as it is defined by 
VA regulation.  If hearing loss can be diagnosed in 
accordance with 38 C.F.R. § 3.385, it is then that an opinion 
should be rendered as to whether it originally manifested in 
service, or whether it was a preexisting condition that was 
aggravated by service.  Because the June 2007 VA examination 
report does not provide this pertinent information and 
analysis, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA audiological 
examination to assess the current nature 
and etiology of any left or right sided 
hearing loss.  The examination should 
include a diagnosis based upon auditory 
threshold testing for both ears in 
accordance with 38 C.F.R. § 3.385.

If hearing loss is diagnosed for either or 
both ears, the examiner should provide an 
opinion regarding the etiology of the 
veteran's hearing by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
hearing loss was caused by disease or 
injury during service? 

If the answer to that question is no, then 
the examiner should provide an opinion as 
to whether either ear's hearing loss 
existed prior to the veteran's active 
service, and, if so, whether there was an 
increase in the hearing disability during 
such service, and, if so, whether such 
increase in disability was due to the 
natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

A complete rationale should be provided 
for any opinion expressed.

2.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


